Title: General Orders, 30 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge saturday May 30th 1778.
                        Parole Islington.C. Signs Ireland. Johnson.
                        
                    
                    Commanding officers of Brigades are to appoint a sufficient number of proper Officers to be left in charge of the sick and such others of their respective Brigades as will be unable to march with them in case the Army moves from the present Camp.
                    The Regimental Surgeons will make out and lodge with the Surgeon General of the Flying Hospital exact returns of the sick belonging to their several Regiments who shall be left in Camp when the Army marches.
                    The board of General Officers held agreeable to a general order of the 28th instant have made the following report, the Claims of Lieutt Colonel Regnier and the other Lieutt Colonels of the State of New-York respecting their standing in rank being considered; The Board are of Opinion that Lieutt Coll Regnier will take rank of those Gentlemen upon Courts-Martial, Detachments and all duties from the Line, but that they command him in the Line of the State, for notwithstanding Lieutt Coll Regnier’s Rank, as Lieutt Colonel was antecedent to theirs in the Line, yet his appointment in that State was posterior.
                    The Commander in Chief approves the above Report.
                    At a Brigade General Court Martial May 27th 1778—Lieutt Colonel Cropper President—Captain Hull of the 15th Virginia Regiment tried, firstly, for being so far elevated with liquor when on the parade  for exercising on the 14th instant as rendered him incapable of doing his duty with Precision—2ndly for accusing Lieutenants Samuel and Bens Jones of not deposing the truth when called upon Oath to give Evidence against him on the 18th instant, acquitted of the first Charge, but found guilty of the second and sentenced to be reprimanded by the Commanding Officer of the Brigade in presence of all the Officers therein—Captn Hull is ordered to be released from his Arrest.
                    At a General Court Martial May 28th 1778—Colonel Chambers President—Ensign James Walker of Coll Gist’s Regiment, tried firstly for deserting a Waggon he had in his Charge at the Appearance of one of our Light-Horse and loosing his Party in his flight—secondly for telling several Falsehoods in relating the Event after returning to Camp—unanimously found guilty of the charges exhibited against him, being breaches of the 5th Article, 18th section and 21st Article—14th section of the Articles of War and sentenced to be cashiered.
                    The Commander in Chief approves the sentence and orders it to take place immediately.
                    At the same Court John Lewis Garew of Coll Angell’s Regiment tried for threatning to take the lives of several Officers of that Regiment found guilty and sentenced to receive sixty lashes—approved and ordered to be put in Execution at Roll-Call this Evening at the head of the Regiment to which he belongs.
                